Citation Nr: 0827848	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
larynx cancer, to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thyroid cancer, to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for neck 
cancer, to include as due to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer, to include as due to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for skin cancer was denied by an 
unappealed July 1984 rating decision.  

2.  Evidence associated with the claims file since the 
unappealed July 1984 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claims 
of entitlement to service connection for skin cancer.

3.  An unappealed February 1998 rating decision denied 
service connection for larynx, thyroid, and neck cancer.

4.  Evidence associated with the claims file since the 
unappealed February 1998 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claims 
of entitlement to service connection for larynx cancer, 
thyroid cancer, and neck cancer.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for larynx cancer, to include as due to 
Agent Orange exposure, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for thyroid cancer, to include as due to 
Agent Orange exposure, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for neck cancer, to include as due to 
Agent Orange exposure, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for skin cancer, to include as due to 
Agent Orange exposure, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for larynx cancer, thyroid 
cancer, neck cancer, and skin cancer, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim to reopen, an August 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of the assignment of 
effective dates or disability evaluations, there is no 
prejudice to the veteran because the veteran was so notified 
in a March 2006 letter which was followed by August 2006 and 
March 2007 readjudications.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

If a veteran was exposed to Agent Orange during active 
service, presumptive service connection is warranted for 
certain specified diseases, to include larynx cancer.  38 
C.F.R. §§ 3.307, 3.309 (2007).  A veteran is presumed exposed 
to Agent Orange if he had active military, naval, or air 
service, in the Republic of Vietnam from January 9, 1962 
through May 7, 1975, "unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.307(a)(6)(iii).  

Larynx cancer must become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).  But a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for skin 
cancer or any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claims for 
entitlement to service connection for neck, larynx, thyroid, 
and skin cancer.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

Skin Cancer

In a July 1984 rating decision, the RO denied service 
connection for skin cancer because it was not shown during 
active service or within one year of discharge from active 
service.  Evidence of record at the time of the July 1984 
rating decision included the veteran's service medical 
records and his DD-214.  The veteran did not appeal that 
decision.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  

Evidence received since the 1984 final rating decision 
include private medical records from 1981 and 1982 that 
demonstrated that the veteran underwent a total thyroidectomy 
and right radical neck dissection for metastatic papillary 
thyroid carcinoma and malignant melanoma of the neck.  
Private records from 1982 through 1997 noted the veteran was 
status-post thyroidectomy and radical neck dissection.  
Private medical records from 1986 and 1988 indicated excision 
of basal cell carcinoma of the nose and left temple.  

Additionally received were VA medical records from May 2000 
through March 2007.  Multiple VA records noted a history of 
thyroid cancer and malignant melanoma of the neck.  March 
2004, May 2004, January 2007, and March 2007 VA records noted 
a history of metastatic thyroid cancer, malignant melanoma of 
the skin, and excision of basal cell and squamous cell 
carcinoma of the trunk, face, nose, and left scalp.  In a 
September 2006 letter, the private physician who conducted 
the 1980's excision of the malignant melanoma of the neck 
stated that he had no knowledge of whether the veteran's 
malignant melanoma or thyroid carcinoma could have been 
caused or affected by a toxic agent.  In a November 2001 VA 
medical record and March 2004 and June 2007 lay statements, 
the veteran reported that he worked at the Danang Air Force 
Base from December 1967 to December 1968 as an office clerk 
at an air strip.  In an April 2005 lay statement, he reported 
that none of his siblings had cancer.  

The Board finds that the evidence is not new and material.  
The evidence received after the July 1984 rating decision is 
new because it was not previously submitted to VA.  38 C.F.R. 
§ 3.156(a).  But the newly submitted evidence is not material 
because it does not relate to unestablished facts necessary 
to substantiate the claims:  the evidence does not show any 
diagnosed skin cancer existed during service, was diagnosed 
within one year of service discharge, was due to Agent Orange 
exposure, or was otherwise related to active service.  The 
evidence thus does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  
Accordingly, new and material evidence has not been submitted 
and the claim for entitlement to service connection for skin 
cancer is not reopened.

As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).   



Larynx, Thyroid, and Neck Cancer

In a February 1998 rating decision, the RO denied service 
connection for larynx, thyroid, and neck cancer because there 
was no diagnosed larynx, neck, and thyroid cancer were not 
shown during active service or within one year of discharge, 
were not due to Agent Orange exposure, and were not related 
to active service.  The veteran did not appeal that decision.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
March and September 2004, the veteran filed claims to reopen 
his claims of entitlement to service connection for neck, 
larynx, and thyroid cancer.  In a November 2004 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claims because the evidence submitted 
was not new and did not raise a reasonable possibility of 
substantiating the claims.

Evidence of record at the time of the February 1998 rating 
decision includes service personnel records which indicated 
that the veteran had service in Vietnam.  Also of record were 
the veteran's service medical records, which contained no 
evidence of neck, thyroid, or larynx cancer.  Private medical 
records from 1981 and 1982 demonstrated that the veteran 
underwent a total thyroidectomy and right radical neck 
dissection for metastatic papillary thyroid carcinoma and 
malignant melanoma of the neck.  Private records from 1982 
through 1997 noted the veteran was status-post thyroidectomy 
and radical neck dissection.  Private medical records from 
1986 and 1988 indicated excision of basal cell carcinoma of 
the nose and left temple.  

Evidence submitted after the February 1998 rating decision 
includes VA medical records from May 2000 through March 2007.  
Multiple VA records noted a history of thyroid cancer and 
malignant melanoma of the neck.  March 2004, May 2004, 
January 2007, and March 2007 VA records noted a history of 
metastatic thyroid cancer, malignant melanoma of the skin, 
and excision of basal cell and squamous cell carcinoma of the 
trunk, face, nose, and left scalp.  In a September 2006 
letter, the private physician who conducted the 1980's 
excision of the malignant melanoma of the neck stated that he 
had no knowledge of whether the veteran's malignant melanoma 
or thyroid carcinoma could have been caused or affected by a 
toxic agent.  In a November 2001 VA medical record and March 
2004 and June 2007 lay statements, the veteran reported that 
he worked at the Danang Air Force Base from December 1967 to 
December 1968 as an office clerk at an air strip.  In an 
April 2005 lay statement, he reported that none of his 
siblings had cancer.  

The Board finds that the evidence is not new and material.  
The evidence submitted after the February 1998 rating 
decision is new because it was not previously submitted to 
VA.  38 C.F.R. § 3.156(a).  But the newly submitted evidence 
is not material because it does not relate to unestablished 
facts necessary to substantiate the claims:  the evidence 
does not show any diagnosed larynx cancer and does not show 
that neck cancer or thyroid cancer existed during service, 
was diagnosed within one year of service discharge, was due 
to Agent Orange exposure, or was otherwise related to active 
service.  The evidence thus does not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a).  Accordingly, new and material evidence has not 
been submitted and the claims for entitlement to service 
connection for larynx, neck, and thyroid cancer, are not 
reopened.

As new and material evidence to reopen finally disallowed 
claims for entitlement to service connection for larynx, 
neck, and thyroid cancer has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. 
at 467.   


ORDER

New and material evidence not having been submitted, the 
claims to reopen the issues of entitlement to service 
connection for larynx cancer, thyroid cancer, skin cancer, 
and neck cancer are denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


